DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2021 has been entered.
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 10/29/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/11/2018 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Petersen et al. US 20100076320 A1 “Petersen” and further in view of Ranchod et al. US 20080058758 A1 “Ranchod” and Brucker et al. US 20070073271 A1 “Brucker”.
In regard to claim 1, Petersen discloses “An imaging catheter assembly comprising:” ("A flush catheter configured to be introduced into a lumen to create an optically transparent flush zone, comprising a catheter body configured to be introduced into a lumen and an inner cavity, the inner cavity being configured to communicate with a proximal source of flush solution and expel the flush solution at a distal end of the catheter; an imaging probe assembly contained within the catheter body" [Claim 1]. Since the imaging probe is located within the catheter, this flush catheter constitutes an imaging catheter assembly.); 
“a catheter comprising: a proximal end; a distal end; a tubular body extending from the proximal end to the distal end; and an imaging element within the tubular body” ("The flush catheter can include a catheter body configured to be introduced into a lumen and an inner cavity, the inner cavity being configured to communicate with a proximal source of flush solution and expel the flush solution at a distal end of the catheter; an image probe assembly contained within the catheter body; and a plurality of openings provided in the catheter body configured to expel therethrough the flush solution; wherein 
“a sheath comprising: a proximal end; a distal end; and a tubular body extending from the proximal end to the distal end, the tubular body having an inner surface, wherein the inner surface of the tubular body of the sheath at least partially defines a conduit for conveying a fluid to the distal end of the sheath […]” ("The flush catheter further includes a sheath. According to one embodiment of the invention, the sheath can be formed of a thin piece of material of slightly larger inner diameter than an outer diameter of the catheter body. The sheath is positioned over the one or more openings and may be attached to the catheter body with an attaching means. In one embodiment, the sheath is attached to the catheter body at only one end, thus creating an annular volume open at the other end and extending along a length of the catheter body. In one embodiment, the sheath is attached to the catheter body at one end creating an annular volume open on an end facing a proximal end of the catheter when inserted into an artery, vessel, or other orifice, and extending along a length of the catheter body" [0045]. Considering that the sheath extends along the length of the catheter body (i.e. tubular body) and the catheter body had a proximal end and a distal end, the sheath inherently contains a proximal and distal end. The fact that the sheath can be formed of a thin piece of material of slightly larger inner diameter than the outer diameter of the catheter body indicates that the sheath is a tubular body with an inner surface. 
In regard to the sheath defining a conduit for conveying a fluid to the distal end of the sheath, Petersen discloses "The flush solution is then directed axially along an outer surface of the catheter body 
Petersen does not explicitly teach “wherein the sheath is movable either distally or proximally over the catheter to deliver fluid through the distal end of the sheath to a desired target”.
Ranchod discloses “wherein the sheath is movable either distally or proximally over the catheter” (“Outer sheath 50 coaxially surrounds fluid delivery catheter 22. Fluid delivery catheter 22 and outer sheath 50 are axially movable relative to one another. […] However, outer sheath 50 may be retractable relative to fluid delivery catheter 22 to achieve the same exposed configuration of fluid infusion section 40 of luminal body 24 of fluid delivery catheter 22. Outer sheath 50 is also a tubular member comprising a luminal body 52 having inner and outer surfaces 54 and 56. An end wall 58 is provided at a distal end of luminal body 52 of outer sheath 50 and extends between inner and outer surfaces 54 and 56. […] End wall 58 defines a distal opening 64 through which fluid delivery catheter 22 and second catheter assembly 70 project or extend. […] The close fit between outer sheath 50 and fluid delivery catheter 22 permits relative movement but substantially prevents fluid from exiting through any of the plurality of infusion ports 42 that are covered over by outer sheath 50. As described further herein, axial distal movement of fluid delivery catheter 22 relative to outer sheath 50, or optionally axial proximal movement of the outer sheath 50 relative to the fluid delivery catheter 22 enables the operator of catheter 10 to selectively uncover (or cover) a portion of the plurality of infusion ports 42 in luminal body 24 in order to control the amount and distribution of thrombolytic agent A delivered by infusion section 40 of luminal body 24 of fluid delivery catheter 22” [0062]. Therefore, since the outer sheath 50 can be moved proximally relative to the fluid delivery catheter 22 to control the amount and distribution of thrombolytic agent A delivered to the luminal body 24, under broadest reasonable, the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the imaging catheter assembly of Petersen so as to include the moveable sheath disclosed in Ranchod in order to allow fluid to be delivered to a specific location more easily. By moving the outer sheath of Ranchod proximally relative to the fluid delivery catheter, infusion ports through which fluid can pass can be exposed to deliver the fluid to a specific location. Having a sheath that can be moved allows the operator to have more control over where the fluid is allowed to flow within the body of a subject. Combining the prior art elements according to known techniques would yield the predictable result of allowing sheath to be moved relative to the catheter.
The combination of Petersen and Ranchod does not teach “to deliver fluid through a tip of the distal end of the sheath to a desired target and parallel to a length of the sheath, to a desired target”.
Brucker discloses “to deliver fluid through a tip of the distal end of the sheath to a desired target and parallel to a length of the sheath, to a desired target” (“Once catheter 110 is guided through the anatomy and its distal segment is properly positioned at the desired location, the injector or other pump to which the hub is connected will be activated to pressure the fluid to be administered. This causes the fluid to flow through the lumen of catheter 110 and ultimately to the tip 400. […] Once the fluid reaches the distal segment, fluid begins to flow out of opening 431A and pressure begins to build against the proximal side of the hemispheric cap. […] More specifically, as pressure increases, the amount of fluid flowing out of opening 431A increases initially, with little of not fluid exiting microholes 220n” [0092]. As shown in FIG. 5B, the opening 431A is located at the distal tip of the tip 400. In regard to the catheter including a sheath, Brucker discloses “A sheath with dilator of a given size, commonly called a vascular introducer, is then placed over the guidewire into the artery to expand the puncture site” [0009]. Thus, a sheath is associated with the operation of the catheter. Therefore, since fluid can flow out of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Petersen and Ranchod so as to include the sheath being configured to deliver fluid through the distal end of the sheath as disclosed in Brucker in order to allow for more controlled delivery of fluid to a desired target. By incorporating the sheath of Brucker, fluids can be accurately delivered to a target location within the body. Combining the prior art elements according to known techniques would yield the predictable result of directing fluid to a specific location within the body. 
In regard to claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Petersen. Likewise, Petersen teaches “wherein the sheath coaxially surrounds an outer surface of the catheter, and wherein the conduit is defined by the outer surface of the catheter and the inner surface of the sheath” ("The flush catheter further includes a sheath. According to one embodiment of the invention, the sheath can be formed of a thin piece of material of slightly larger inner diameter than an outer diameter of the catheter body. The sheath is positioned over the one or more openings and may be attached to the catheter body with an attaching means. In one embodiment, the sheath is attached to the catheter body at only one end, thus creating an annular volume open at the other end and extending along a length of the catheter body" [0045]. In this case, the distance between the outer diameter of the catheter body and inner diameter of the sheath constitutes a conduit. Furthermore, "One or more openings may be formed in an outer surface of the catheter body and may be arranged radially around a periphery of the catheter body in one or more rows" [0044]. Since the sheath can be positioned over the one or more 
In regard to claim 14, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Petersen. Likewise, Petersen teaches “wherein the imaging element is disposed at the distal end of the catheter” ("an image probe assembly contained within the catheter body" [Claim 1]. In regard to the imaging element being disposed at the distal end of the catheter, Petersen discloses "the inner cavity being configured to communicate with a proximal source of flush solution and expel the flush solution at a distal end of the catheter" [Claim 1]. Furthermore, Petersen also discloses "almost all used of OCT for imaging during cardiac catherizations, an imaging probe disposed within a guide catheter is inserted into an artery such that a direction of blood flow is from a proximal end of the imaging probe toward a distal end of the catheter or probe" [0004]. The purpose of flushing the distal area of the catheter assembly is to make it easier to obtain images from the artery in which the catheter is inserted. Therefore, since the imaging probe is located on the guide catheter, under broadest reasonable interpretation it is located at the distal end of the catheter.).
In regard to claim 15, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Petersen. Likewise, Petersen teaches “wherein the sheath comprises one or more holes in proximity to the distal end of the sheath” ("The flush catheter according to the invention may include a minirail delivery system at a distal end. In the case of a minirail delivery system, the one or more holes would be positioned a distance proximal to where the minirail attaches to the flush catheter" [0046]. Since the minirail delivery system includes holes and the minirail delivery system is located on the distal end of the flush catheter, under broadest reasonable interpretation, the holes are on the distal end of the sheath.).
In regard to claim 16, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Petersen. Likewise, Petersen teaches “wherein the sheath comprises a channel formed on an outer surface of the sheath or on the inner surface of the sheath” ("A gap G is formed between the inner surface 44 of the sheath 45 and the outer surface 12 of the catheter body 11" [0065]. This gap constitutes a channel because "by varying the gap between the sheath and the flush catheter, the average velocity of the flush solution leaving axially from the sheath may be controlled for a given flush rate" [0073]. Therefore, the flush solution capable of flowing through it, just as it would a channel.).
In regard to claim 17, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Petersen. Likewise, Petersen teaches “wherein the channel extends from the proximal end of the sheath to the distal end of the sheath” ("A gap G is formed between the inner surface 44 of the sheath 45 and the outer surface 12 of the catheter body 11" [0065]. This gap constitutes a channel because "by varying the gap between the sheath and the flush catheter, the average velocity of the flush solution leaving axially from the sheath may be controlled for a given flush rate" [0073]. Therefore the flush solution capable of flowing through it, just as it would a channel. In regard to it extending from the proximal end of the sheath to the distal end of the sheath, Petersen discloses "The sheath 45 may comprise a thin piece of material and may be in the form of a cylinder disposed around the outer surface 12 of the catheter body 11 and extending a predetermined distance D along the length of the catheter body, as shown in FIG. 7" [0064]. Since the sheath extends along the length of the catheter body and the gap if formed between the sheath and the catheter body, the gap (i.e. channel) extends from the proximal end to the distal end of the sheath.).
In regard to claim 18, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Petersen. Likewise, wherein the sheath comprises a flexible tip at the distal end of the sheath” ("FIG. 1 shows a flush catheter assembly 1 comprising a flush catheter 10. In the embodiment of FIG. 1, the flush catheter is shown used in combination with a minirail delivery system 55. The minirail delivery system 55 includes a flexible tip 56 as part of the flush catheter 10 or configured to attach to the flush catheter 10, removably or permanently" [0057]. According to FIG. 1, the flexible tip 56 is located distally to the sheath 45. Since the flexible tip can be configured to be attached to the flush catheter, under broadest reasonable interpretation, the flexible tip can be located at the distal end of the sheath.).
In regard to claim 19, due to its dependence on claim 18, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Petersen. Likewise, Petersen teaches “wherein the flexible tip comprises a bias force that biases the flexible tip toward an outer surface of the catheter under no force or under a force insufficient to overcome the bias force, and wherein the flexible tip extends away from the outer surface of the catheter under a force sufficient to overcome the bias force” ("FIG. 1 shows a flush catheter assembly 1 comprising a flush catheter 10. In the embodiment of FIG. 1, the flush catheter is shown used in combination with a minirail delivery system 55. The minirail delivery system 55 includes a flexible tip 56 as part of the flush catheter 10 or configured to attach to the flush catheter 10, removably or permanently" [0057]. According to FIG. 1, the flexible tip 56 is located distally to the sheath 45. Since the flexible tip is "configured to receive a guide wire 20, as shown in FIG. 1" [0057], it is inherently subject to a bias force when the guide wire is introduced into an artery, vessel or other bodily cavity or orifice by a surgeon of other user. Additionally, given the flexible properties of the tip, if a force is greater than a certain threshold, the tip will extend accordingly in response to the applied force.).
In regard to claim 20, Petersen discloses “An imaging catheter assembly comprising:” ("A flush catheter configured to be introduced into a lumen to create an optically transparent flush zone, comprising a catheter body configured to be introduced into a lumen and an inner cavity, the inner 
“a catheter comprising: a proximal end; a distal end; a tubular body extending from the proximal end to the distal end, the tubular body having an outer surface; and an imaging element within the tubular body” ("The flush catheter can include a catheter body configured to be introduced into a lumen and an inner cavity, the inner cavity being configured to communicate with a proximal source of flush solution and expel the flush solution at a distal end of the catheter; an image probe assembly contained within the catheter body; and a plurality of openings provided in the catheter body configured to expel therethrough the flush solution; wherein when flush solution is expelled through the plurality of openings into the lumen, the flush solution is directed to flow toward a proximal end of the catheter body" [0013]. Since flush solution is dispelled at a distal end of the catheter, the catheter contains a distal end. Additionally, the flush solution is directed to flow toward a proximal end of the catheter body, therefore the catheter contains a proximal end. Furthermore, the imaging assembly is contained within the catheter body. The catheter body is synonymous with the tubular body. In regard to the tubular body having an outer surface, Petersen discloses "According to one embodiment of the invention, the sheath can be formed of a thin piece of material of slightly larger inner diameter than an outer diameter of the catheter body" [0045]. The fact that the catheter body (i.e. the tubular body) has an outer diameter, implies that it has an outer surface.); 
“a sheath comprising: a proximal end; a distal end; and a tubular body extending from the proximal end to the distal end, the tubular body having an inner surface, wherein the tubular body of the sheath coaxially surrounds the tubular body of the catheter to form an annular conduit defined by the outer surface of the tubular body of the catheter and the inner surface of the tubular body of the sheath, the annular conduit providing a pathway for conveying fluid to the distal end of the sheath […]” ("The flush catheter further includes a sheath. According to one embodiment of the invention, the sheath can be formed of a thin piece of material of slightly larger inner diameter than an outer diameter of the catheter body. The sheath is positioned over the one or more openings and may be attached to the catheter body with an attaching means. In one embodiment, the sheath is attached to the catheter body at only one end, thus creating an annular volume open at the other end and extending along a length of the catheter body. In one embodiment, the sheath is attached to the catheter body at one end creating an annular volume open on an end facing a proximal end of the catheter when inserted into an artery, vessel, or other orifice, and extending along a length of the catheter body" [0045]. Considering that the sheath extends along the length of the catheter body (i.e. tubular body) and the catheter body had a proximal end and a distal end, the sheath inherently contains a proximal and distal end. The fact that the sheath can be formed of a thin piece of material of slightly larger inner diameter than the outer diameter of the catheter body indicates that the sheath is a tubular body with an inner surface. Furthermore, since the sheath has a slightly larger inner diameter, than the outer diameter of the catheter body, the distance between the inner diameter of the sheath and the outer diameter of the catheter body constitutes a conduit under broadest reasonable interpretation. Considering that the sheath is attached to the catheter body at one end creating an annular volume, the sheath coaxially surrounds the catheter body. In regard to the sheath the conduit conveying a fluid, Petersen discloses "The flush solution is then directed axially along an outer surface of the catheter body by the flow directing sheath" [0048]. Therefore, the sheath is able to direct the flow of the flush solution which "may be, for example, sterile physiological saline, pure contrast solution, or a mixture of sterile saline and angiographic contrast solution" [0059]. Under broadest reasonable interpretation the fluid is conveyed to the distal end of the sheath. Under broadest reasonable interpretation the fluid is conveyed to the distal end of the sheath because the inner cavity of the catheter is "configured to 
In regard to the movement of the fluid conveyed by the conduit, Petersen discloses “the momentum of the flush solution (proportional to Average Velocity x Mass Flow Rate of the flush solution) leaving the sheath may be varied to counteract the momentum of the blood flowing in the vessel” [0051]. Furthermore, Petersen discloses “That is, flush solution introduced into the flush catheter 10 from the proximal end flows radially out of the opening(s) 15 and is directed by the sheath 45 along the outer surface 12 of the flush catheter 10 in a proximal direction. The flush solution leaves the sheath moving axially in a proximal direction” [0067]. Since the flush solution can be directed axially along an outer surface of the catheter body by the slow directing sheath, under broadest reasonable interpretation, the movement of this fluid would correspond with the movement of the sheath.).
Petersen does not explicitly teach “wherein the sheath is movable along the outer surface of the tubular body of the catheter either distally or proximally to deliver fluid through a tip of the distal end of the sheath and parallel to a length of the sheath, to a desired target”.
wherein the sheath is movable along the outer surface of the tubular body of the catheter either distally or proximally […]” (“Outer sheath 50 coaxially surrounds fluid delivery catheter 22. Fluid delivery catheter 22 and outer sheath 50 are axially movable relative to one another. […] However, outer sheath 50 may be retractable relative to fluid delivery catheter 22 to achieve the same exposed configuration of fluid infusion section 40 of luminal body 24 of fluid delivery catheter 22. Outer sheath 50 is also a tubular member comprising a luminal body 52 having inner and outer surfaces 54 and 56. An end wall 58 is provided at a distal end of luminal body 52 of outer sheath 50 and extends between inner and outer surfaces 54 and 56. […] End wall 58 defines a distal opening 64 through which fluid delivery catheter 22 and second catheter assembly 70 project or extend. […] The close fit between outer sheath 50 and fluid delivery catheter 22 permits relative movement but substantially prevents fluid from exiting through any of the plurality of infusion ports 42 that are covered over by outer sheath 50. As described further herein, axial distal movement of fluid delivery catheter 22 relative to outer sheath 50, or optionally axial proximal movement of the outer sheath 50 relative to the fluid delivery catheter 22 enables the operator of catheter 10 to selectively uncover (or cover) a portion of the plurality of infusion ports 42 in luminal body 24 in order to control the amount and distribution of thrombolytic agent A delivered by infusion section 40 of luminal body 24 of fluid delivery catheter 22” [0062]. Therefore, since the outer sheath 50 can be moved proximally relative to the fluid delivery catheter 22 to control the amount and distribution of thrombolytic agent A delivered to the luminal body 24, under broadest reasonable interpretation, the sheath (i.e. outer sheath 50) is movable either distally or proximally over the catheter (i.e. fluid delivery catheter 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the imaging catheter assembly of Petersen so as to include the moveable sheath disclosed in Ranchod in order to allow fluid to be delivered to a specific location more easily. By moving the outer sheath of Ranchod proximally relative to the fluid delivery catheter, infusion 
The combination of Petersen and Ranchod does not teach “to deliver fluid through a tip of the distal end of the sheath and parallel to a length of the sheath, to a desired target”.
Brucker discloses “to deliver fluid through a tip of the distal end of the sheath to a desired target and parallel to a length of the sheath, to a desired target” (“Once catheter 110 is guided through the anatomy and its distal segment is properly positioned at the desired location, the injector or other pump to which the hub is connected will be activated to pressure the fluid to be administered. This causes the fluid to flow through the lumen of catheter 110 and ultimately to the tip 400. […] Once the fluid reaches the distal segment, fluid begins to flow out of opening 431A and pressure begins to build against the proximal side of the hemispheric cap. […] More specifically, as pressure increases, the amount of fluid flowing out of opening 431A increases initially, with little of not fluid exiting microholes 220n” [0092]. As shown in FIG. 5B, the opening 431A is located at the distal tip of the tip 400. In regard to the catheter including a sheath, Brucker discloses “A sheath with dilator of a given size, commonly called a vascular introducer, is then placed over the guidewire into the artery to expand the puncture site” [0009]. Thus, a sheath is associated with the operation of the catheter. Therefore, since fluid can flow out of the opening 431A once the catheter 110 has been positioned at the desired location, under broadest reasonable interpretation, fluid can be delivered through a tip of the distal end of the sheath (i.e. disclosed in Ranchod) to a desired target and parallel to a length of the sheath, to a desired target.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Petersen and Ranchod so as to include the sheath being configured to deliver fluid through the distal end of the sheath as disclosed in Brucker in order to 
In regard to claim 21, Petersen discloses “A method of flushing an area within a coronary artery comprising: providing an imaging catheter assembly comprising:” (“A method of flushing a lumen of interest having a first diameter and a lumen wall; the method comprising the steps of" [Claim 7]. Under broadest reasonable interpretation the lumen of interest would include the coronary artery since the "invention is directed to a flush catheter configured to be inserted into an artery, vessel, or other orifice in a patient" [0036]. Additionally, Petersen discloses "A flush catheter configured to be introduced into a lumen to create an optically transparent flush zone, comprising a catheter body configured to be introduced into a lumen and an inner cavity, the inner cavity being configured to communicate with a proximal source of flush solution and expel the flush solution at a distal end of the catheter; an imaging probe assembly contained within the catheter body" [Claim 1]. Since the imaging probe is located within the catheter, this flush catheter constitutes an imaging catheter assembly.); 
“a catheter comprising: a proximal end; a distal end; a tubular body extending from the proximal end to the distal end; and an imaging element within the tubular body” ("The flush catheter can include a catheter body configured to be introduced into a lumen and an inner cavity, the inner cavity being configured to communicate with a proximal source of flush solution and expel the flush solution at a distal end of the catheter; an image probe assembly contained within the catheter body; and a plurality of openings provided in the catheter body configured to expel therethrough the flush solution; wherein when flush solution is expelled through the plurality of openings into the lumen, the flush solution is directed to flow toward a proximal end of the catheter body" [0013]. The catheter body is synonymous with the tubular body. Since flush solution is dispelled at a distal end of the catheter, the catheter 
“a sheath comprising: a proximal end; a distal end; and a tubular body extending from the proximal end to the distal end, the tubular body having an inner surface, wherein the inner surface of the tubular body of the sheath at least partially defines a conduit” ("The flush catheter further includes a sheath. According to one embodiment of the invention, the sheath can be formed of a thin piece of material of slightly larger inner diameter than an outer diameter of the catheter body. The sheath is positioned over the one or more openings and may be attached to the catheter body with an attaching means. In one embodiment, the sheath is attached to the catheter body at only one end, thus creating an annular volume open at the other end and extending along a length of the catheter body. In one embodiment, the sheath is attached to the catheter body at one end creating an annular volume open on an end facing a proximal end of the catheter when inserted into an artery, vessel, or other orifice, and extending along a length of the catheter body" [0045]. Considering that the sheath extends along the length of the catheter body (i.e. tubular body) and the catheter body had a proximal end and a distal end, the sheath inherently contains a proximal and distal end. The fact that the sheath can be formed of a thin piece of material of slightly larger inner diameter than the outer diameter of the catheter body indicates that the sheath is a tubular body with an inner surface. In regard to the sheath defining a conduit for conveying a fluid, Petersen discloses "The flush solution is then directed axially along an outer surface of the catheter body by the flow directing sheath" [0048]. Therefore, the sheath is able to direct the flow of the flush solution which "may be, for example, sterile physiological saline, pure contrast solution, or a mixture of sterile saline and angiographic contrast solution" [0059].); 
“inserting the distal end of the catheter into the coronary artery to a predetermined position relative to the area within the coronary artery; and conveying a fluid out of the distal end of the sheath via the conduit to flush the area within the coronary artery” ("Upon operation, the flush catheter is introduced into an artery, vessel, or other orifice of a patient. Flush solution provided by a flush solution source in communication with the inner cavity is directed through the inner cavity and radially outward through the one or more openings. The flush solution is then directed axially along an outer surface of the catheter body by the flow directing sheath" [0048]. Under broadest reasonable interpretation, the distal end of the catheter is inserted into the coronary artery. Since the flush solution is directed by the flow directing sheath, the position of the distal end of the sheath to a predetermined position had to have been done previously.)
Peterson does not explicitly teach “positioning the distal end of the sheath to a predetermined position relative to the catheter by advancing or retracting the sheath over the catheter”.
Ranchod discloses “positioning the distal end of the sheath to a predetermined position relative the catheter by advancing or retracting the sheath over the catheter […]” (“Outer sheath 50 coaxially surrounds fluid delivery catheter 22. Fluid delivery catheter 22 and outer sheath 50 are axially movable relative to one another. […] However, outer sheath 50 may be retractable relative to fluid delivery catheter 22 to achieve the same exposed configuration of fluid infusion section 40 of luminal body 24 of fluid delivery catheter 22. Outer sheath 50 is also a tubular member comprising a luminal body 52 having inner and outer surfaces 54 and 56. An end wall 58 is provided at a distal end of luminal body 52 of outer sheath 50 and extends between inner and outer surfaces 54 and 56. […] End wall 58 defines a distal opening 64 through which fluid delivery catheter 22 and second catheter assembly 70 project or extend. […] The close fit between outer sheath 50 and fluid delivery catheter 22 permits relative movement but substantially prevents fluid from exiting through any of the plurality of infusion ports 42 that are covered over by outer sheath 50. As described further herein, axial distal movement of fluid delivery catheter 22 relative to outer sheath 50, or optionally axial proximal movement of the outer sheath 50 relative to the fluid delivery catheter 22 enables the operator of catheter 10 to selectively 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Petersen so as to include the moveable sheath disclosed in Ranchod in order to allow fluid to be delivered to a specific location more easily. By moving the outer sheath of Ranchod proximally relative to the fluid delivery catheter, infusion ports through which fluid can pass can be exposed to deliver the fluid to a specific location. Having a sheath that can be moved allows the operator to have more control over where the fluid is allowed to flow within the body of a subject. Combining the prior art elements according to known techniques would yield the predictable result of allowing fluid to be delivered to a specific location within the body of a subject.
The combination of Petersen and Ranchod does not teach “to deliver fluid through a tip of the distal end of the sheath to a desired target and parallel to a length of the sheath, to a desired target”.
Brucker discloses “to deliver fluid through a tip of the distal end of the sheath to a desired target and parallel to a length of the sheath, to a desired target” (“Once catheter 110 is guided through the anatomy and its distal segment is properly positioned at the desired location, the injector or other pump to which the hub is connected will be activated to pressure the fluid to be administered. This causes the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Petersen and Ranchod so as to include the sheath being configured to deliver fluid through the distal end of the sheath as disclosed in Brucker in order to allow for more controlled delivery of fluid to a desired target. By incorporating the sheath of Brucker, fluids can be accurately delivered to a target location within the body. Combining the prior art elements according to known techniques would yield the predictable result of directing fluid to a specific location within the body.  
Claims 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over Petersen et al. US 20100076320 A1 "Petersen", Ranchod et al. US 20080058758 A1 “Ranchod” and Brucker et al. US 20070073271 A1 “Brucker” as applied to claims 1-2 and 14-21 above, and further in view of MacMahon et al. US 20050085769 A1 "MacMahon".
In regard to claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Petersen, Ranchod and Brucker does not teach “further comprising a flow control mechanism coupled with the sheath”.
MacMahon discloses “further comprising a flow control mechanism coupled with the sheath” ("to create the specific fluid flow parameters that maximize the removal of emboli and the fluid displacement within a vessel, thereby establishing fluid change in the vessel in the most physiologically relevant manner, a specialized fluid exchange device would have to be created to regulate the fluid flow parameters of both the irrigation and aspiration functions of the system" [0017]. Furthermore, MacMahon discloses "the fluid exchange device has the ability to perform controlled exchange of fluid with predetermined ratios" [0050]. Since the fluid exchange device can control the exchange of fluid, under broadest reasonable interpretation it acts as a flow control mechanism. Additionally, in regard to it being coupled with the sheath, MacMahon discloses "Referring to FIG. 4C, an added fluid flow component having a fluid reservoir, chamber or other mechanism to promote fluid flow can be inserted on either of the irrigation or aspiration side of the fluid conduits of the invention [0155]. The fluid flow component also constitutes a flow control mechanism. Since the fluid flow component can have a fluid reservoir, chamber or other mechanism to promote fluid flow, under broadest reasonable interpretation the other mechanism would include a sheath that is coupled to the flow control mechanism.).
It would have been obvious to one of ordinary skill before the effective filing date of the instant application to modify the combination of Petersen, Ranchod and Brucker so as to include the flow control mechanism disclosed in MacMahon in order to control the flow of fluid to an area of interest within the body. When obtaining in-vivo images of arterial walls with a catheter based system, it is important to flush the area with a fluid in order to displace blood from around the tip of an imaging probe. However, if too much fluid it applied to the area of interest, the patient can become over hydrated and likewise experience further complications. Therefore, it is important to control the 
In regard to claim 4, due to its dependence on claim 3, this claim inherits the references disclosed therein. That being said, the combination of Petersen, Ranchod and Brucker does not disclose “wherein the flow control mechanism comprises a housing member, and wherein the proximal end of the sheath is fixed to the housing member”.
MacMahon discloses “wherein the flow control mechanism comprises a housing member, and wherein the proximal end of the sheath is fixed to the housing member” ("Referring to FIG. 4C, an added fluid flow component having a fluid reservoir, chamber or other mechanism to promote fluid flow can be inserted on either of the irrigation or aspiration side of the fluid conduits of the invention [0155]. The fluid flow component constitutes a flow control mechanism. Since the fluid flow component can have a fluid reservoir, chamber or other mechanism to promote fluid flow, under broadest reasonable interpretation the chamber represents a housing member. Additionally, under broadest reasonable interpretation, the other mechanism can include a sheath which has a proximal end fixed to the chamber (i.e. housing member).).
It would have been obvious to one of ordinary skill before the effective filing date of the instant application to modify the combination of Petersen, Ranchod and Brucker so as to include the flow control mechanism and housing member disclosed in MacMahon in order to control the flow of fluid to an area of interest within the body. When obtaining in-vivo images of arterial walls with a catheter based system, it is important to flush the area with a fluid in order to displace blood from around the tip of an imaging probe. However, if too much fluid it applied to the area of interest, the patient can become over hydrated and likewise experience further complications. Therefore, it is important to control the amount of fluid that is allowed to flow through the area so as to minimize damage to structures within the human body. 
In regard to claim 5, due to its dependence on claim 4, this claim inherits the references disclosed therein. That being said, the combination of Petersen, Ranchod and Brucker does not teach “wherein the housing member comprises a proximal end and a distal end, wherein the flow control mechanism comprises a seal member disposed at the proximal end of the housing member, and wherein the proximal end of the sheath is fixed to the distal end of the housing member”.
MacMahon discloses “wherein the housing member comprises a proximal end and a distal end, wherein the flow control mechanism comprises a seal member disposed at the proximal end of the housing member, and wherein the proximal end of the sheath is fixed to the distal end of the housing member” ("The hand-held embodiment is comprised of an actuator such as a movable trigger that is mechanically operated by being grasped by the hand and pulled towards a stationary structural housing of a complementary portion of a housing to cause a reduction in the volume of an irrigant reservoir and, accordingly, fluid movement through an irrigation lumen and out one or more irrigation ports at the distal end of a catheter" [0053]. This structural housing, constitutes a housing member since it influences fluid movement through an irrigation lumen and out irrigation ports at the distal end of a catheter. It inherently contains a proximal and distal end. In regard to a seal member, MacMahon discloses "the irrigant and/or aspirant fluids are preferably contained in a sealed reservoir system such as a cylindrical chamber having a piston and a rod wherein the piston is mechanically coupled to the actuating element" [0053]. The sealed reservoir system inherently includes a seal member. Since the piston of the sealed reservoir system is coupled to the actuating element and the actuating element (i.e. actuator) is pulled toward the structural housing (i.e. the housing member), under broadest reasonable interpretation the seal member can be disposed at the proximal end of the housing member. In regard to the proximal end of the sheath being fixed to the distal end of the housing member, MacMahon discloses "Referring to FIG. 4C, an added fluid flow component having a fluid reservoir, chamber or other mechanism to promote fluid flow can be inserted on either of the irrigation or aspiration side of the 
It would have been obvious to one of ordinary skill before the effective filing date of the instant application to modify the combination of Petersen, Ranchod and Brucker so as to include the flow control mechanism and housing member disclosed in MacMahon in order to control the flow of fluid to an area of interest within the body. When obtaining in-vivo images of arterial walls with a catheter based system, it is important to flush the area with a fluid in order to displace blood from around the tip of an imaging probe. However, if too much fluid it applied to the area of interest, the patient can become over hydrated and likewise experience further complications. Therefore, it is important to control the amount of fluid that is allowed to flow through the area so as to minimize damage to structures within the human body. 
In regard to claim 6, due to its dependence on claim 4, this claim inherits the references disclosed therein. That being said, the combination of Petersen, Ranchod and Brucker does not teach “wherein the housing member surrounds the catheter from the distal end of the housing member to the proximal end of the housing member”.
MacMahon teaches “wherein the housing member surrounds the catheter from the distal end of the housing member to the proximal end of the housing member” ("The hand-held embodiment is comprised of an actuator such as a movable trigger that is mechanically operated by being grasped by the hand and pulled towards a stationary structural housing of a complementary portion of a housing to cause a reduction in the volume of an irrigant reservoir and, accordingly, fluid movement through an irrigation lumen and out one or more irrigation ports at the distal end of a catheter" [0053]. This 
It would have been obvious to one of ordinary skill before the effective filing date of the instant application to modify the combination of Petersen, Ranchod and Brucker so as to include the flow control mechanism and housing member disclosed in MacMahon in order to control the flow of fluid to an area of interest within the body. When obtaining in-vivo images of arterial walls with a catheter based system, it is important to flush the area with a fluid in order to displace blood from around the tip of an imaging probe. However, if too much fluid it applied to the area of interest, the patient can become over hydrated and likewise experience further complications. Therefore, it is important to control the amount of fluid that is allowed to flow through the area so as to minimize damage to structures within the human body. 
In regard to claim 7, due to its dependence on claim 4, this claim inherits the references disclosed therein. That being said, the combination of Petersen, Ranchod and Brucker does not disclose “wherein the housing member defines a chamber that is in communication with a fluid source”. 
wherein the housing member defines a chamber that is in communication with a fluid source” ("Referring to FIG. 4C, an added fluid flow component having a fluid reservoir, chamber or other mechanism to promote fluid flow can be inserted on either of the irrigation or aspiration side of the fluid conduits of the invention [0155]. The fluid flow component also constitutes a flow control mechanism. Since the fluid flow component can have a fluid reservoir, chamber or other mechanism to promote fluid flow, under broadest reasonable interpretation the chamber can represent a housing member. In regard to a chamber in communication with a fluid source, MacMahon discloses "A system for fluid exchange within a localized region of the body comprising: an irrigation reservoir in fluid communication with a chamber and an irrigation lumen, wherein the chamber controls delivery of irrigant fluid from the irrigation reservoir through the irrigation lumen to a target site" [Claim 1]. The irrigation reservoir constitutes a fluid source since irrigant fluid comes from it. Additionally, the chamber is in communication with the irrigation reservoir.).
It would have been obvious to one of ordinary skill before the effective filing date of the instant application to modify the combination of Petersen, Ranchod and Brucker so as to include the housing member defining a chamber that is in communication with a fluid source as disclosed in MacMahon in order to allow for the flow of fluid to an area of interest within the body. When obtaining in-vivo images of arterial walls with a catheter based system, it is important to flush the area with a fluid in order to displace blood from around the tip of an imaging probe. In order for this flushing to take place, the catheter has to be in contact with a fluid source. The chamber is one such component that provides this connection, therefore it would be obvious to try. 
In regard to claim 8, due to its dependence on claim 7, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Petersen. Likewise, Petersen discloses “wherein the proximal end of the sheath is in communication with the chamber” ("In operation, the flush solution from a source (not shown) is pumped into and through inner cavity 14 and 
In regard to claim 9, due to its dependence on claim 7, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Petersen. Likewise, Petersen teaches “wherein the distal end of the sheath is in communication with the chamber” ("In operation, the flush solution from a source (not shown) is pumped into and through inner cavity 14 and expelled through opening(s) 15. The flush solution expelled through opening(s) 15 is directed by sheath 45 to flow along the outer surface 12 of the flush catheter 10" [0066]. Since the sheath directs the flow of the flush solution along the catheter and the sheath contains proximal and distal ends inherently, the proximal and distal ends of the sheath had to be in communication with communication with the fluid source in order to receive the fluid. Therefore, under broadest reasonable interpretation, the distal end of the sheath is in contact with the chamber.).
In regard to claim 10, due to its dependence on claim 4, this claim inherits the references disclosed therein. That being said, the combination of Petersen, Ranchod and Brucker does not disclose “further comprising a handle coupled with the catheter, wherein the housing member is connectable with the handle”.
MacMahon discloses “further comprising a handle coupled with the catheter, wherein the housing member is connectable with the handle” ("FIGS. 7A and 7B show the internal structure and function of a fluid exchange device 40 where a pair of reservoirs control fluid flow via the force exerted by pistons or plungers following the action of a trigger 20 and handle 21 connected to or integral with a 
It would have been obvious to one of ordinary skill before the effective filing date of the instant application to modify the combination of Petersen, Ranchod and Brucker so as to include the handle disclosed in MacMahon in order to allow the physician to control the catheter assembly. Having a handle allows the operator to position the catheter relative to the outside of the body. Also as disclosed in MacMahon, the action of the handle in conjunction with the trigger causes the fluid exchange device to control fluid flow through the system. Therefore, the fluid can be directed to the distal end of the catheter and images of the arterial walls can be obtained once the area has been flushed. The handle in this case is necessary to facilitate action of the system.
In regard to claim 11, due to its dependence on claim 3, this claim inherits the references disclosed therein. That being said, the combination of Petersen, Ranchod and Brucker does not teach “wherein the flow control mechanism is moveable along the catheter”.
MacMahon teaches “wherein the flow control mechanism is moveable along the catheter” ("Referring to FIG. 4C, an added fluid flow component having a fluid reservoir, chamber or other mechanism to promote fluid flow can be inserted on either of the irrigation or aspiration side of the fluid conduits of the invention [0155]. The fluid flow component constitutes a flow control mechanism. 
It would have been obvious to one of ordinary skill before the effective filing date of the instant application to modify the combination of Petersen, Ranchod and Brucker so as to include the flow control mechanism being moveable as disclosed in MacMahon in order to control the flow of fluid to an area of interest within the body. When obtaining in-vivo images of arterial walls with a catheter based system, it is important to flush the area with a fluid in order to displace blood from around the tip of an imaging probe. However, if too much fluid it applied to the area of interest, the patient can become over hydrated and likewise experience further complications. Therefore, it is important to control the amount of fluid that is allowed to flow through the area so as to minimize damage to structures within the human body. Being able to move the fluid control mechanism would make it possible to position it such that the fluid it dispensed at a specific region of interest along the along the catheter.
In regard to claim 12, due to its dependence on claim 3, this claim inherits the references disclosed therein. That being said, Petersen does not teach “moves the sheath toward the distal end of the catheter”.
Ranchod discloses “moves the sheath toward the distal end of the catheter” (“Outer sheath 50 coaxially surrounds fluid delivery catheter 22. Fluid delivery catheter 22 and outer sheath 50 are axially movable relative to one another. […] However, outer sheath 50 may be retractable relative to fluid delivery catheter 22 to achieve the same exposed configuration of fluid infusion section 40 of luminal body 24 of fluid delivery catheter 22 […]” [0062]. In this case, the movement of the sheath can be performed to either uncover or cover infusion ports to promote or stop the flow of fluid, respectively. Since the outer sheath 50 and the fluid delivery catheter are moveable relative to one another, under broadest reasonable interpretation, the sheath can be moved toward the distal end of the catheter to cover the infusion ports 42.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the imaging catheter assembly of Petersen so as to include the moveable sheath disclosed in Ranchod in order to allow fluid to be delivered to a specific location more easily. By moving the outer sheath of Ranchod proximally relative to the fluid delivery catheter, infusion ports through which fluid can pass can be exposed to deliver the fluid to a specific location. Having a sheath that can be moved allows the operator to have more control over where the fluid is allowed to flow within the body of a subject. Combining the prior art elements according to known techniques would yield the predictable result of allowing fluid to be delivered to a specific location within the body of a subject.
The combination of Petersen, Ranchod and Brucker does not teach “moving the flow control mechanism in a direction toward the distal end of the catheter”.
moving the flow control mechanism in a direction toward the distal end of the catheter” ("Because of the wide variation in intravessel procedures and the location of disease, an irrigation and aspiration system would also be particularly useful if the catheter element could be selectively positioned along a specified length of a vessel where emboli may be created together with operation of the fluid exchange apparatus to control the irrigation and aspiration flow. This capability in the catheter element is most readily created with only a single balloon system having a separate, movable, irrigation and aspiration catheter, that can move along a length of the catheter in the absence of any occluding member such as a balloon located distally of the region when fluid exchange occurs" [0015]. The irrigation and aspiration systems control the flow of fluid when operated in conjunction with the fluid exchange apparatus (i.e. the flow control mechanism). Also since the balloon system is moveable and includes an irrigation and aspiration catheter, therefore the balloon system can control the flow of fluid and serve as a flow control mechanism. Therefore, under broadest reasonable interpretation, the flow control mechanism is moveable along the catheter and can be moved toward the distal end of the catheter.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Petersen, Ranchod and Brucker so as to include the flow control mechanism of MacMahon in order to control the flow of fluid to an area of interest within the body. When obtaining in-vivo images of arterial walls with a catheter based system, it is important to flush the area with a fluid in order to displace blood from around the tip of an imaging probe. However, if too much fluid it applied to the area of interest, the patient can become over hydrated and likewise experience further complications. Therefore, it is important to control the amount of fluid that is allowed to flow through the area so as to minimize damage to structures within the human body. Being able to move the fluid control mechanism and the sheath would make it possible to position it such that the fluid it dispensed at a specific region of interest along the catheter. 
In regard to claim 13, due its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Petersen, Ranchod and Brucker does not teach “further comprising: a handle coupled with the proximal end of the catheter; and a strain relief extending from the handle and surrounding a portion of the catheter”.
MacMahon discloses “further comprising: a handle coupled with the proximal end of the catheter; and a strain relief extending from the handle and surrounding a portion of the catheter” ("FIGS. 7A and 7B show the internal structure and function of a fluid exchange device 40 where a pair of reservoirs control fluid flow via the force exerted by pistons or plungers following the action of a trigger 20 and handle 21 connected to or integral with a lever 36 that rotates about a pivot 35" [0159]. As shown in FIG. 4A, the handle 21, is located proximal to the catheter element, because "the action of a trigger 20 pulled toward a handle 21 exerts a force on a dedicated irrigant piston 22 that compresses the irrigant reservoir 1 thereby reducing the volume of the irrigant reservoir 1 and forcing fluid through the irrigant lumen (not shown) and simultaneously withdraws the dedicated aspirant 23 piston of the aspirant reservoir 4 to accomplish the fluid exchange at the target site" [0153]. In regard to a strain relief, MacMahon discloses "FIG. 23B shows a multiplicity of ports in the rinse tip to provide expanded coverage of the rinse and increased diffusion of the force and/or velocity of the fluid that is to be ejected" [0103]. Strain is a specific type of force and since the multiplicity of ports allow for the diffusion of the force of the fluid to be ejected, under broadest reasonable interpretation, it constitutes a strain relief. Furthermore, this rinse tip is located on the distal end of the catheter and since the catheter extends from the handle, under broadest reasonable interpretation, the strain relief can extend from the handle.).
It would have been obvious to one of ordinary skill before the effective filing date of the instant application to modify the combination of Petersen, Ranchod and Brucker so as to include the handle and strain relief disclosed in MacMahon in order to allow the physician to control the catheter assembly. . 
Response to Arguments
Applicant’s arguments, see Remarks page 8-9, filed 06/25/2021, with respect to the rejection(s) of claim(s) 1-21 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Bruckner et al. US 20070073271 A1 “Bruckner” as stated in the 35 U.S.C. 103 section above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Van Hoven et al. US 20140163383 A1 “Van Hoven”;
Farhangnia et al. US 20130253474 A1 “Farhangnia”;
Allen et al. US 20160067444 A1 “Allen”.
Van Hoven is pertinent to the applicant’s disclosure because it relates to a “medical sensing catheter apparatus of claim 1 wherein: […] and said flushing apparatus comprises an impeller structure carried by said inner structure and being operative, in response to rotation of said inner structure relative to said 
Farhangnia is pertinent to the applicant’s disclosure because it includes “Step 1 of FIG. 10 shows the catheter apparatus 213 in an initial state with a retractable outside sheath 215 moved as far as possible distally from a guidewire lumen tube 215. The one or more guidewire lumens 217 may be exposed by withdrawing the retracting sheath 215 from the distal end of a catheter apparatus 213 as shown in Steps 2-6. […] After completion of a procedure, the retracting sheath 215 may be advanced toward the distal end of the catheter apparatus to compress the one or more guidewire lumens 217 into a compact arrangement for removal from the vasculature 219” [0116].
Allen is pertinent to the applicant’s disclosure because it discloses “According to the invention there is provided a catheter comprising a shaft extending from a proximal end to a distal end and a sheath which extends substantially along the full length of the catheter shaft, the sheath having a proximal end and a distal end and being expansile for fluid delivery from the proximal end of the sheath to the distal end of the sheath, the sheath having a contracted configuration in which the sheath lies substantially against the outer wall of the catheter shaft and an expanded delivery configuration in which at least a portion of the sheath extends radially outwardly of the catheter shaft” [0016]. Therefore, fluid can be directed through the distal end of the sheath. Furthermore, Allen discloses “Referring to FIGS. 58 and 59 a sheath 140 may be inflatable only local to an outlet hole 141 in order to direct fluid to a target location. Such an arrangement facilitates accurate delivery to, for example, a side branch vessel” [0146]. Therefore, the sheath can be used to deliver fluid to a desired target (i.e. a target location). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793